— Order, Family Court, Bronx County (Annette Louise Guarino, Ref.), entered on or about March 10, 2011, which, upon appellant’s consent, awarded petitioner mother custody of the subject child, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Concur — Tom, J.E, Andrias, Saxe, Acosta and Freedman, JJ.